Title: To George Washington from Colonel Seth Warner, 22 August 1780
From: Warner, Seth
To: Washington, George


					
						Bennington [Vt.]augt 22 1780
						May it Please your Excellency
					
					Capt. Gideon Brownson Capt. Simeon Smith and Lt Michael Dunning was Taken from my Regiment in July 1779, are Now Suffering a Close Confinement in A Neosious Goul under the Provost Gard at Quebeck which I understand Proves To them Very unhealthy and is Likely Soon to Prove the Death of Capt. Brownson, I think it a pity that men Like them who have Faithfully Served their Country Ever Since the war Began Should Pass unnotised, But if Possoble I would pray there Exchange, if you have officers that you Can Send To me of Equeal Rank Together with your orders you may Depend that I Shall Be faithfull in my Performance the officers you may Send Till the Exchange is made Shall Receive Gentlemen Like Treatment Likewise I am informed of a Lt in Colo. Van Scoock [Van Schaick] Regiment is Suffering with them Should Be glad might Share the Same favour for which purpose I have Sent Lt Eli Brownson Exspress who you may Depend will Bee faithfull with what Ever Business he may Be Trusted with. I am you Excellency obedient Humble Servant
					
						Seth warner
					
				